DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald E. Hespos on 9/10/2021.
The application has been amended as follows: 
Title of an invention has been changed to --CONNECTOR WITH SPRING HAVING RESILIENT PIECES THAT SANDWICH A MATING TERMINAL AND A HOUSING THAT HOLDS THE SPRING --. 
Claim 1, line 8, “the spring” has been changed to -- the spring, wherein the housing includes an inner housing holding the spring inside, an outer housing holding the inner housing inside and a holding cap for holding the inner housing in the outer housing, and the insertion opening is composed of an inner insertion opening provided in the inner housing and an outer insertion opening provided in the holding cap--.
Claims 8 and 14 have been cancelled.
Allowable Subject Matter
Claims 1 - 7 and 9-13 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose or suggest a connector into which a plate-like mating terminal is insertable, comprising: a housing includes an inner housing holding a spring inside, an outer housing holding the inner housing inside and a holding cap for holding the inner housing in the outer housing, and an insertion opening is composed of an inner insertion opening of the housing provided in the inner housing and an outer insertion opening provided in the holding cap as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Allgood et al. (20030060090), Aoshima (US 10177489), Falchetti (US 7845993), Kato et al. (US 20100151748), Lee et al., Mukuno (US 8128441) and Tanaka et al. (US 6551143), discloses a spring and other claimed limitation except for a housing includes an inner housing holding a spring inside, an outer housing holding the inner housing inside and a holding cap for holding the inner housing in the outer housing, and an insertion opening is composed of an inner insertion opening of the housing provided in the inner housing and an outer insertion opening provided in the holding cap as claimed in present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/           Primary Examiner, Art Unit 2831